                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )          CR 119-019
                                             )
DARIUS LEONDREZE HESTER                      )
                                        _________

                                       ORDER
                                       _________

      Counsel have advised the Court all pretrial motions have been satisfied or otherwise

resolved. (See doc. no. 28.) Therefore, a motions hearing is not necessary, and all pending

motions are MOOT. (Doc. nos. 20-25.)

      SO ORDERED this 7th day of May, 2019, at Augusta, Georgia.
